DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-7, 9-22 are pending. 
Claims 1-2, 7, 9-10, 16 and 22 are currently amended; claims 3, 4-5, 11-13, are original; claim 8 is canceled; claims 6, 14-15, 17-21 are withdrawn;
Claims 1-5, 7-13, 16 and 22 are rejected herein.
Information Disclosure Statement
As of the date of this action, information disclosure statements (IDS) have been filed on 6/09/2020, 2/17/2021 and on 5/21/2021 and reviewed by the Examiner.
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 7, 9-10, 16 and 22 have been considered but are moot because the arguments does not apply to the current interpretation of Rinaldi.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Rinaldi (U.S. Pat. No. 2964280).
	Regarding claim 1, Rinaldi teaches an apparatus for mounting a curtain rod, the apparatus comprising:
a rod holder (Rinaldi; 11) including a receptacle (Rinaldi; curve portion of 11 receiving 27) for receiving a rod (Rinaldi; 27);
a base portion (Rinaldi; 25) of the rod holder extending in a plane (Rinaldi; plane defined at front surface of 13) for being positioned against a surface [capable], the base portion configured to extend in a first direction along the surface;
an arm portion (Rinaldi; 21) of the rod holder extending away from the base portion in a second direction transverse to the first direction, the arm portion having an upper surface and a lower surface;
a mount (Rinaldi; 10) configured to be connected to the rod holder, the mount including a mount portion (Rinaldi; 13) extending in the plane for being positioned against the surface along with the base portion and defining at least one opening (Rinaldi; 14) configured to receive at least one fastener for securing the mount and rod holder connected thereto to the surface [intended use]; and
a support (Rinaldi; 12) of the mount configured to contact the lower surface of the arm portion of the rod holder spaced from the base portion and resist downward deflection of the arm portion with the rod received in the receptacle (Rinaldi; see Figs. 1-4 for configuration).
Regarding claim 2, Rinaldi teaches at least one opening (Rinaldi; opening receiving 15) of the mount is level with or above the upper surface of the arm portion of the rod holder.
Regarding claim 3, Rinaldi teaches the arm portion (Rinaldi; 21) includes lateral side surfaces (Rinaldi; side surfaces of 21) extending intermediate the upper and lower surfaces thereof; and wherein the at least one opening of the mount includes at least two openings (Rinaldi; 14) laterally outward from the lateral side surfaces of the arm portion of the rod holder.
Regarding claim 4, Rinaldi teaches the mount includes at least two tabs (Rinaldi; tabs having 14) extending away from the mount [e.g. in opposing direction] and each of the at least two tabs defining at least one of the at least two openings (Rinaldi; 14).
Regarding claim 5, Rinaldi teaches the rod holder (Rinaldi; 11) and the mount (Rinaldi; 13) are separate components.

Allowable Subject Matter
Claims 7, 9-13, 16 and 22 are allowed.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631